Citation Nr: 9935833	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  93-03 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a disability evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from February 1961 to 
October 1969 and from August 1971 to January 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1992 rating decision of the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO), which granted service connection for 
PTSD, with a 10 percent rating.  It was remanded by the Board 
in April 1994 and July 1996 for additional development.  The 
requested development was accomplished by the RO, to the 
extent permitted by the veteran, and the RO thereafter 
granted the rating of 50 percent that is currently in effect.  
The matter on appeal is now back at the Board, ready for its 
disposition.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matter on appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  It has not been objectively shown that the service-
connected PTSD currently is productive of severe social and 
industrial impairment, or of totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality, with disturbed thought or behavioral processes 
associated with almost all daily activities, and inability to 
obtain or retain employment.

3.  It has not been objectively shown that the service-
connected PTSD currently is productive of social and 
occupational impairment due to symptoms including suicidal 
ideation, obsessional rituals which interfere with routine 
activities, speech that is intermittently illogical, obscure 
or irrelevant, spatial disorientation, neglect of personal 
appearance or hygiene, gross impairment in thought processes 
or communication, persistent delusions or hallucinations, 
persistent danger of hurting self or others, and inability to 
perform activities of daily living, including maintenance of 
minimal personal hygiene.



CONCLUSION OF LAW

A disability evaluation exceeding 50 percent for the service-
connected PTSD is not warranted, as the schedular criteria 
for higher evaluations have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.132, Part 4, Diagnostic Code 9411 
(1996); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, Part 4, 
Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that, in accordance with 
38 U.S.C.A. § 5107(a) (West 1991), and Murphy v. Derwinski, 1 
Vet. App. 78 (1990), the veteran has presented a well-
grounded claim.  The facts relevant to this appeal have been 
properly developed and VA's obligation to assist the veteran 
in the development of his claim (not to be construed, 
however, as shifting from the claimant to VA the 
responsibility to produce necessary evidence, per 38 C.F.R. 
§ 3.159(a) (1999)), has been satisfied.  Id.

The applicable laws and regulations:

Disability evaluations are based upon the average impairment 
of earning capacity as determined by VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1, Part 4 (1999) (Schedule).  Separate rating codes 
identify the various disabilities.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history.  
38 C.F.R. § 4.2 (1999).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).

At the outset, the Board notes that VA regulations pertaining 
to the evaluation of service-connected mental disorders were 
revised in November 1996, while the present appeal was still 
pending.  The veteran is entitled to have the claim for an 
increased rating evaluated under both sets of regulations 
(i.e., both the set containing the rating criteria that was 
in effect prior to the November 1996 revision (codified at 38 
C.F.R. § 4.132 (1996), hereinafter referred to as "the old 
rating criteria") and the set that contains the rating 
criteria that came in effect following that revision 
(codified at 38 C.F.R. § 4.130 (1999), hereinafter referred 
to as "the new rating criteria") and to have the claim 
decided under the most favorable version of the applicable 
regulations.  See, in this regard, Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  In the present case, the 
record shows that the RO has reviewed this claim under both 
sets of rating criteria, and the Board has acted likewise in 
the present decision.

Under the old rating criteria, the current 50 percent rating 
is warranted when the individual's ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired and when, by reason of psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  38 C.F.R. § 4.132, Part 4, Diagnostic Code 9411 
(1996).

Under the new rating criteria, the current 50 percent rating 
is warranted when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Part 4, Diagnostic Code 
9411 (1999).

Under the old rating criteria, a 70 percent rating is 
warranted when the individual's ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired and when the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the individual's ability to obtain or retain employment.  
38 C.F.R. § 4.132, Part 4, Diagnostic Code 9411 (1996).

Under the new rating criteria, a 70 percent rating is 
warranted when the service-connected mental disorder is 
productive of occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, Part 4, 
Diagnostic Code 9411 (1999).

Under the old rating criteria, a 100 percent (total) rating 
is warranted when the  attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community; when the individual has 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; and when the individual is demonstrably 
unable to obtain or retain employment.  38 C.F.R. § 4.132, 
Part 4, Diagnostic Code 9411 (1996).

Under the new rating criteria, a 100 percent (total) rating 
is warranted when the service-connected mental disorder is 
productive of total occupational and social impairment due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation or own name.  
38 C.F.R. § 4.130, Part 4, Diagnostic Code 9411 (1999).

In addition to the criteria set forth in the Schedule, VA 
regulation provides for the Board's referral of an increased 
rating issue back to the RO for further consideration of the 
matter on an extra-schedular basis in all those exceptional 
cases where the schedular evaluations are found to be 
inadequate, the governing norm in these exceptional cases 
being:  A finding that the case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular standards.  See, 38 C.F.R. § 3.321(b)(1) (1999).

The evidence of record:

On November 7, 1991, the RO received from the veteran a claim 
for service connection for PTSD.  Approximately two weeks 
later, the veteran submitted a handwritten statement 
describing the claimed stressors and he was scheduled for a 
VA PTSD examination that was conducted in February 1992.  The 
report of this psychiatric examination reveals an individual 
who was tense, emphatic and restless during the interview, 
and who complained of difficulty to control himself, 
inability to concentrate, depression and nightmares.  He also 
said that he had been homeless and living on the streets and 
in shelters since 1986.  However, it was noted that, while 
the veteran had a depressed mood, he spoke clearly (i.e., had 
"a very good" enunciation) and expressed himself 
emphatically, had normal associative processes, no delusional 
or hallucinatory elements, an intact sensorium, and was 
competent for VA purposes.  PTSD was diagnosed.

Based on the above report of medical examination, the RO 
granted service connection for PTSD in the rating decision 
hereby on appeal, dated in May 1992, and assigned a 10 
percent rating, on account of evidence of mild social and 
industrial impairment, under the old rating criteria of 
Diagnostic Code 9411, effective from November 7, 1991.

Copies of VA records dated in March and September 1992, which 
were associated with the file after the May 1992 rating 
decision, reveal two interviews with a VA social worker 
pursuant to the veteran's reported interest in treatment 
"for his substance abuse and psychiatric problems."  
According to the March 1992 entry, the veteran said that he 
began drinking alcohol at age five and that he then later got 
into marijuana and cocaine.  He currently complained of 
nightmares about Vietnam and said that he had a temper and 
that he was homeless.  He also said that he lost jobs because 
of his bouts of depression and substance abuse.  Currently, 
he worked in a labor pool and said that, while his problems 
with his feet limited his employment opportunities, he felt 
that he could work.
  
The above copies also contain a March 1992 entry reflecting a 
VA psychological interview due to complaints of having a 
nomadic lifestyle, substance abuse problems and nightmares.  
The subscribing psychologist, however, noted that the veteran 
was alert, not overtly psychotic or delusional, that there 
was no evidence of auditory or visual hallucinations and that 
the veteran was motivated and had good abstract skills and 
conceptualization abilities.  He also wrote, in the 
assessment section, that the veteran seemed to have 
complications related to PTSD and that he was encouraged to 
attend Alcoholics Anonymous ("AA").

The pertinent evidence that was associated with the file 
after the May 1992 rating decision also includes a VA 
hospitalization report, reflecting a 28-day admission for 
treatment for cocaine dependence.  According to this 
document, the veteran acknowledged severe financial turmoil 
and said that he had difficulties maintaining a living 
situation and holding a job.  His chief complaint was "I 
need help cause I'm spending all, that's all, of my money on 
cocaine."  The veteran's longest period of sobriety in 1991 
was of only eight days and the veteran admitted to a daily 
use of cocaine over the last four years, averaging six to 
seven rocks a day.  The veteran also reported a long history 
of alcohol abuse, starting at age "4.5," and admitted 
having occasionally tried Quaalude, speed and opium.  The 
family history was significant for his father who was an 
alcoholic and six paternal uncles who were also alcoholics.

According to the above hospitalization report, on 
examination, the veteran was noted to be well-groomed, calm 
and cooperative.  His mood was "euthymic," the affect and 
thought content were appropriate, thought processes were 
logical and goal directed, he denied perceptual distortion 
and was cognitively intact.  Intelligence was above average, 
insight into his addiction, and judgment, were fair, there 
was no history of suicidal or homicidal ideations and none at 
the present and the veteran was judged to be not dangerous to 
himself or others.  The diagnoses on Axis I were listed as 
cocaine dependence, alcohol dependence and PTSD, in that 
order.

In order to clarify whether the diagnosed alcohol and cocaine 
dependence are part of the service-connected PTSD, or are 
disease entities not related to the PTSD, the matter on 
appeal was remanded by the Board in April 1994, with 
instructions to the RO to re-examine the veteran and obtain a 
medical opinion in this regard.  Unfortunately, the record 
shows that the veteran failed to appear for the VA PTSD 
examination that was scheduled to be conducted in May 1995 
and thereafter the Board remanded the matter again, in July 
1996, with instructions to the RO to schedule the veteran, 
once again, for the examination, sending the notice to his 
latest address of record, at which it was noted his VA 
disability checks, which were presumably being cashed, were 
being sent.

The July 1996 remand also instructed the RO to attempt to 
secure any additional pertinent evidence not yet of record, 
to include any evidence reflecting the receipt of disability 
compensation benefits from the Social Security Administration 
(SSA), and to conduct a field examination, in order to 
attempt to clarify, to the extent possible, the current 
degree of social and industrial impairment.

The record shows that the veteran failed to answer to an RO's 
August 1996 written request for verification of his current 
address, which he was told was needed in order to schedule 
him for a medical examination at the closest VA medical 
facility.  Notwithstanding his failure to respond to that 
letter from the RO, the RO went beyond its duty towards the 
veteran and notified him of a VA PTSD examination that was 
scheduled to be conducted in July 1997 but, again, the 
veteran failed to report for this examination.

Notwithstanding the veteran's clear failure to cooperate with 
the RO's repeated attempts to develop the appealed claim for 
an increased rating, and evidently resolving any reasonable 
doubt in favor of the veteran, the record shows that the RO 
granted the currently-assigned rating of 50 percent, under 
the new rating criteria, in a December 1998 rating decision, 
after having reviewed additional competent evidence in the 
record, including the report of a VA field examination that 
was conducted in September 1998, as well as copies of VA 
records reflecting mental health treatment provided to the 
veteran between March and November 1998.  The contents of all 
this evidence will be discussed in the following paragraphs, 
starting with the report of the September 1998 VA field 
examination.

According to the report of the September 1998 VA field 
examination, the veteran met with the field examiner seven 
days before the report date, at the field examiner's office, 
pursuant to his having received a notification letter that 
the Board notes was sent to his latest address of record (to 
which the notifications of the prior VA medical examinations 
were sent).  According to the field examiner, the veteran 
confirmed that he was fired from "MARTA" (Atlanta's public 
transportation service), for which he worked as a bus driver, 
sometime between October 1969 and August 1971, after having 
pulled a gun in self-defense and thus violating MARTA's 
prohibition of carrying guns in the workplace.  After his 
second (and last) period of active military service, he said 
that he worked for approximately five years for the United 
States Postal Service, until 1986, when a co-worker "killed 
those people and I simply could not go back."

According to the above report, the veteran also said that he 
had worked at five different labor pools from 1986 through 
1992, when he had a confrontation with his supervisor about 
something that he now admitted was trivial.  Because of his 
explosive and violent behavior, he said that he was 
terminated from that particular job and the labor pool which 
sent him told him that he should not come back to them 
anymore.  He stated that he had not worked even in labor 
pools since then and that, in fact, he had not applied to 
anyone for employment since 1992.  He also said that he had 
been receiving SSA benefits until January 1997, when they 
were terminated because of his alcohol and drug abuse.  
Currently, he did not live with any of his relatives, but on 
the streets, because he was so difficult and explosive that 
no one would allow him to stay with them.

The 1998 VA outpatient mental health records include an 
initial three-page psychosocial history document that was 
prepared based on a March 1998 interview with the veteran.  
This document reveals the following severity ratings for the 
following problem areas: seven for employment, alcohol, drug 
and family; six for medical; three for psychiatric; and zero 
for family.  According to this document, the veteran 
completed 12 years of education and six months of technical 
training.  He had a valid driver's license, although he did 
not have an automobile available for his use.  His usual (or 
last) occupation was loading trucks and, in the past three 
years, his usual employment pattern had been part time, 
specifically described as "irregular daywork."  Also, it 
was noted that, "[i]n the past 30 days, he was paid for 
working on no days" and that the veteran considered 
treatment for employment problems to be extremely important.

According to the above document, the veteran reported the 
following substance use (abuse) history:  alcohol in the past 
three days and during 54 years of his lifetime (22 years to 
the degree of intoxication); cocaine in the past five days 
and during 14 years of his lifetime, taken orally; cannabis 
during five years of his lifetime, also taken orally; and the 
daily use of multiple substances in the past three days and 
during 14 years of his lifetime.  He also reported a history 
of legal problems related to substance use, which included 12 
charges for driving while intoxicated.  He said that he was 
currently separated, a situation with which he was satisfied, 
and that his usual living arrangement over the past three 
years, with which he was not satisfied, had been "completely 
unstable."  He reported no serious conflicts with people 
other than his relatives.

The above document also reveals that the veteran reported 
having experienced psychological or emotional problems "at 
no time during the past 30 days." He also reported 
experiencing serious depression over his lifetime, serious 
anxiety or tension, also over his lifetime, trouble 
understanding, concentrating or remembering (for a 30-day 
period), as well as trouble controlling violent behavior over 
his lifetime, but denied ever having been prescribed 
medication for psychological or emotional problems.  He 
denied suicidal ideation and a history of suicidal attempts, 
but said that he had been bothered slightly by psychological 
or emotional problems in the month prior to the interview.

The remaining VA March 1998 VA mental health treatment 
documents in the record show that the veteran was admitted to 
a VA program that provides veterans with housing if they 
start a substance abuse program and work, after having 
informed his interviewer that he had realized that he was 
"not getting any younger and would like to change his life 
around."  Just prior to his admission to this VA program, 
the veteran had been in jail as a result of a domestic 
violence incident and, because of his being in jail, he said 
that he was clean and sober from both alcohol and crack.

VA mental health documents produced approximately two weeks 
after the above admission, still in March 1998, reveal that 
the veteran was "concerned about his pension being taken 
away as a result of his admission to the program."  These 
records also show that the veteran's family history was 
positive for alcoholism in his father and two brothers and 
that his main problem was that of cocaine and alcohol 
dependence, and "sex and using women tied with cocaine."

VA mental health documents produced in April 1998 reveal a VA 
mental health specialist's opinion to the effect that the 
veteran's motivation seemed the result of employment 
problems, health problems and homelessness.  This specialist 
also indicated that the veteran was able to verbally identify 
himself as an addict and to verbalize his life problems 
related to his addiction/alcoholism.  She noted that the 
veteran had difficulty expressing his feelings and that he 
had consistently tried to dominate the group, although he 
gradually became more accepting of feedback and seemed to 
display a commitment toward recovery and had verbalized 
practical plans for lifestyle changes that support recovery.  
In this specialist's opinion, the veteran was "competent and 
able to work."

VA mental health documents produced in April and May 1998 
reveal that the veteran made good recovery, that he worked at 
a VA workshop and that he had stated that he wanted to pursue 
PTSD treatment due to his increasing dreams about Vietnam, 
and to develop new recovery-oriented hobbies, reconnect with 
his family ("his father, in particular"), continue his 
current employment through VA and further his education.  It 
was noted that he was receptive to the writer's feedback 
discouraging a "cdl" license due to its lack of a recovery 
work environment.  A performance evaluation was then 
conducted, in May 1998, and the veteran received "average" 
ratings for the following criteria:  quantity of work, 
quality of work, application to work, ability to learn, 
ability to work with others, attendance and punctuality, 
ability to handle supervision and personal grooming and 
hygiene.  The final assessment of this evaluation was 
reported as follows:  "veteran is performing ON AND [sic] 
AVERAGE LEVEL IN ALL WORK AREAS."

VA mental health documents produced in June 1998 reveal that 
the veteran, who was no longer residing at the housing 
facility referred to earlier, reported a relapse on cocaine 
after paying a woman for sex and using cocaine with her in a 
motel.  It was noted that the veteran had been dishonest 
about his sexually compulsive behavior and that he had agreed 
to enroll in a sex addicts anonymous group.  Other entries 
also recorded in June 1998 reveal that, just after the 
relapse, the veteran complained of exacerbation of his PTSD 
symptomatology, mainly in the form of nightmares, which made 
him feel depressed, and that he said that he was afraid of 
his potential for violence.  It was noted, however, that the 
veteran was not presently on medication and that, while he 
complained of intermittent feelings of people following him, 
he denied hallucinations.

A performance evaluation similar to the one of May 1998 
described above was done in June 1998 and the report reveals 
ratings identical to those of May 1998, and the assessment to 
the effect that the veteran was "performing adequately."

VA mental health documents produced in July 1998 reveal that 
the veteran missed several follow-up appointments, had a "2nd 
dirty urine" test result, failed to follow through on 
recovery suggestions regarding his compulsive sexual behavior 
and dropped altogether from the VA work program, still 
complaining of exacerbation of PTSD-like symptoms, although 
in this regard the subscribing mental health specialist said 
that "anger and resentments seemed most prominent."

VA mental health documents produced in August 1998 reveal 
that the veteran was examined by a VA psychiatrist who had 
not examined him before and to whom he confided that he had 
been working with the homeless veterans program and that he 
had left that program due to his feeling uncomfortable with 
the other patients.  He complained of his nerves being 
"bad," said that he had a split personality, that he was 
prone to violence and that he suffered from memory problems.  
He said that he had been a drinker since age four, that he 
had been using cocaine since 1984 and that he also had used 
marihuana in the past.

According to the above document, the veteran was a 54-year 
old individual with an engaging, but cautious, affect, a 
mildly labile mood, organized associations, at times 
circumstantial, and no current suicidal or homicidal 
ideations.  He admitted to nightmares of the war, with some 
improvement since he started on Prozac, as well as to 
flashbacks, suggestive ideas, poor sleep and some startled 
responses.  The recent and remote memory was within normal 
limits and the concentration, insight and judgment were all 
fair.  The diagnosis, on Axis I, was reported as a patient 
with PTSD, alcohol and cocaine dependence, with no current 
overt indications of a psychotic disorder of the 
schizophrenic spectrum or manic depressive, but who may also 
have a diagnosis on Axis I of paranoid or antisocial traits.  
Also on Axis I, the subscribing VA psychiatrist wrote that he 
would need to see the veteran "sober for several months to 
determine the role [that] his substance dependence has played 
on his legal history."

VA mental health documents also produced in August 1998 
reveal that the veteran was enrolled into a VA homeless 
substance abuse program, with an angry, irritable and 
depressed mood, essentially secondary to his inability to 
regain immediate housing through VA, but without evidence of 
delusions, hallucinations or suicidal or homicidal ideations.  
Within a matter of days, however, the veteran again obtained 
housing, at a shelter.

VA mental health documents produced in September and October 
1998 reveal that the veteran started again receiving mental 
health treatment for his multiple mental difficulties, which 
included PTSD symptomatology.  They also reveal that the 
veteran again failed to appear for scheduled meetings and 
urine drug screens and that he had been "easy to anger in 
group," insisting on speaking his mind, then withdrawing or 
retaliating verbally when given feedback he did not like, and 
being "increasingly focused on his 'PTSD' problem rather 
than [on] recovery issues."  Cocaine dependence and alcohol 
dependence remained diagnosed and it was noted that "[h]e 
seems primarily interested in getting documentation that he 
is unable to work and in getting his disability money."  In 
this regard, the Board notes that, right about this time, the 
veteran was pursuing claims for nonservice-connected pension 
benefits and individual unemployability secondary to service-
connected disabilities and that he, indeed, was granted both 
benefits by the RO in rating decisions that were issued in 
December 1998.

VA mental health documents produced in October 1998 reveal 
that the veteran was reporting feeling irritable and angry 
because he would have to leave the employment program and he 
could not stay at the housing facility where he was living at 
if he had no employment, even though he (the veteran) did not 
feel that he could work.  It was noted that he wanted a 
statement indicating that he was unable to work but that he 
was informed that such a statement of disability could not be 
given "at this time." The subscribing VA psychiatrist noted 
that the veteran was alert, was oriented in the four spheres 
and had a fair insight, but he had an irritable affect and an 
angry and irritable mood.  The associations were tight, there 
were no delusions, hallucinations or suicidal or homicidal 
ideations, but he still had problems with anger, poor impulse 
control, startled responses and nightmares.  In the 
assessment section, the subscribing psychiatrist wrote that 
the veteran had PTSD and psychosis not otherwise specified, 
but also with substance abuse, and that he was "more 
irritable due to his social problems."

Finally, VA mental health documents produced in November and 
December 1998 reveal that the veteran was seen again by his 
VA psychiatrist, who noted that the veteran was applying for 
housing from the housing authority, that he was attending a 
[working/substance abuse] program at "Café 458", that he 
was staying at a shelter provided by the Central Presbyterian 
Church and that he was filling out forms to [re-]apply for 
SSA benefits.

Legal analysis:

At the outset, the Board notes that the United States Court 
of Appeals for Veterans Claims (the Court) has recently held 
that when a veteran has expressed dissatisfaction with an 
initial rating assigned for a disability following an initial 
award of service connection for that disability, the evidence 
that was of record when the original rating was granted takes 
precedence over the recently-produced evidence and, depending 
on the particular factual situation at hand, separate ratings 
might be warranted for separate periods of time, a practice 
commonly known as "staged" ratings.  See, in this regard, 
Fenderson v. West, Jr., 12 Vet. App. 119, 126 (1999).  In the 
present case, a Fenderson question or controversy has not 
arisen because the record shows that the 50 percent rating 
that the RO assigned in its rating decision of December 1998 
was made retroactive to the date when the veteran's claim for 
service connection was originally received at the RO 
(November 7, 1991), and, as will be thoroughly discussed in 
the paragraphs that follow, there is no competent evidence in 
the record supporting ratings higher than 50 percent at any 
time after November 7, 1991.

The question that needs to be answered at this time is 
whether the schedular criteria for a rating exceeding 50 
percent for the service-connected PTSD are being met, or have 
been met at any time since November 1991, in the present 
case.  The clear answer to this question is "no."

As noted earlier, the veteran has chosen not to report for 
the two VA psychiatric examinations that have been scheduled, 
which have been felt to be necessary in order to ascertain 
the current severity of the service-connected PTSD and to 
attempt to distinguish between the symptomatology arising 
exclusively from the PTSD and the symptomatology arising from 
other nonservice-connected psychiatric disabilities that have 
been diagnosed and are shown in the record to be substantial 
contributors to the veteran's social and industrial 
impairment.

Even without the benefit of the report of a recent, 
comprehensive VA psychiatric examination separating the PTSD-
related symptomatology from symptomatology arising from other 
nonservice-connected disabilities, the Board finds that, 
while the competent evidence in the record demonstrates that 
the veteran currently is socially and industrially impaired 
to a certain degree secondary to the PTSD, it has not been 
objectively shown that the service-connected PTSD currently 
is productive of severe social and industrial impairment, or 
of totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality, with disturbed thought or 
behavioral processes associated with almost all daily 
activities, and inability to obtain or retain employment, as 
required for ratings exceeding 50 percent under the old 
rating criteria.

The Board also finds that it has not been objectively shown 
that the service-connected PTSD currently is productive of 
social and occupational impairment with symptoms including 
suicidal ideation, obsessional rituals which interfere with 
routine activities, speech that is intermittently illogical, 
obscure or irrelevant, spatial disorientation, neglect of 
personal appearance or hygiene, gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, persistent danger of hurting self or others, 
and inability to perform activities of daily living, 
including maintenance of minimal personal hygiene, as 
required for ratings exceeding 50 percent under the new 
rating criteria.

In view of the above, the Board has no other recourse but to 
conclude that the requested disability evaluation in excess 
of 50 percent for the service-connected PTSD is not 
warranted, as none of the schedular criteria for higher 
evaluations has been met.  The claim has failed and the 
benefit sought on appeal must be denied.

Finally, the Board must note that the present case does not 
present an exceptional set of circumstances that would render 
the application of the regular schedular standards 
inapplicable and would warrant further consideration of the 
present matter of an increased rating for PTSD of an extra-
schedular rating.  In this regard, it is noted that the 
rating of 50 percent adequately accounts for the current 
severity of the service-connected disability, not to mention 
the fact that the veteran is also in receipt of nonservice-
connected pension benefits, as well as additional benefits on 
account of individual unemployability secondary to service-
connected disabilities.


ORDER

A disability evaluation in excess of 50 percent for the 
service-connected PTSD is denied.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

